DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lehnert et al. (US 20140231111 A1).
Regarding claims 1 and 14, Lehnert et al. discloses powered tool (10'', figs. 25-26), comprising:  a unitary housing (12); a motor chamber (82 and/or 28/164, figs. 2, 3, 10-11 and 18-26) defined in an inner portion of the unitary housing ([0079-0080], figs. 3-4 and 10); an exhaust chamber (172) defined at an outer peripheral portion of the unitary housing; a motor assembly (80/82) installed in the motor chamber (28/164); a discharge space (82/164 also see 96/136 figs. 2, 3, 10-11 and 18-26) defined between the motor assembly (80) and the motor chamber (28/164); 
at least one exhaust air channel/slot (164/172/174, figs. 25-26) in the peripheral wall of the motor chamber (figs. 25-26) guiding exhaust air for circulating around the periphery of the motor assembly, wherein the exhaust air is discharged in a radial direction or an axial direction from the motor assembly received in the motor chamber (figs. 25-26), into the discharge space (164 also see 96/136 figs. 2, 3, 10 and 11); the exhaust slot (172/174) in a peripheral wall of the motor chamber guiding exhaust air 
Regarding claims 9-10 and 19, Lehnert et al. discloses the at least one exhaust slot (172/174) comprises at least one circumferentially arranged opening (96/162/164 and/or 140/142/144) formed in a wall of the motor chamber (82 and/or 28/164, figs. 2, 3, 10-11 and 18-26) wherein the discharge space extends around outer peripheral portions of the motor assembly (figs. 2, 3-4, 10-11 and 18-26). 
Regarding claims 2-8, 13, 15-18, 20, and 23, Lehnert et al. discloses the housing comprises a coupling interface, the coupling interface configured for joining a second housing to the housing wherein the housing comprises the motor chamber, the at least one exhaust slot, and the at least one exhaust air channel (drive system housing portion 26, motor housing portion 28 and handle housing portion 29 and throttle system 30, disposed in handle housing portion 29 and/or [0080], figs. 1-5 and 21-26) .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-13 is/are rejected under under 35 U.S.C. 103 as obvious over Lehnert et al. (US 20140231111 A1) in view of Britz et al. (US 20070221392 A1) and further in view of Su et al. (US 20130298755 A1).
Regarding claim 1, Lehnert et al. discloses a pneumatic powered tool (10/10’/10”), comprising: a housing (12); a motor chamber (82/28) defined in the housing ([0079-0080], figs. 3-4 and 10); an exhaust chamber (bottom 164 and/or 174, figs. 3-4 and 18-26) defined in the housing; a motor assembly (80) installed in the motor chamber (82/28); a discharge space (space in 96 and/or 164) defined between the motor assembly (80) and the motor chamber (28/82); at least one exhaust air channel (162) guiding exhaust air for circulating around the periphery of the motor 
at least one exhaust slot (164) guiding exhaust air from the discharge space (space in 96 and/or 164) into the exhaust chamber (bottom 164 and/or 174, figs. 3-4 and 18-26); and an exhaust air outlet (164/174 and/or exhaust channels 168, 170 [0104-0105], figs. 3-4 and 18-26) guiding exhaust air out of the exhaust chamber in a radial direction or an axial direction for discharge from the tool (164 both radial and axial guide [0085-0089, 0101-0105], figs. 3-4 and 18-26).  Lehnert et al. also teaches having the guiding exhaust air out of the exhaust chamber via the motor sleeve 82 and chamber 28/164 in a variety of routes including circulating around the periphery of the motor assembly then out the front/distal end of the tool and that the exhaust chamber, discharge space, exhaust air channel, exhaust air outlet, and exhaust slot are guiding exhaust air out of the exhaust chamber in a radial direction or an axial direction for discharge from the tool and the at least one exhaust slot is in a peripheral wall of the motor (see figs. 25-26 showing outlet 172/174).
In the alternative, if it can be argued that Lehnert et al. fails to disclose having the exhaust chamber, discharge space, exhaust air 
Britz et al. teaches a similar power tool (2) having an exhaust chamber (at ventilator 22 side of 26), discharge space (at ventilator 22 under or over percussion member 18), exhaust air channel (towards front of tool at  tool 10) and a exhaust slot (front portion of tool at 36) are guiding exhaust air out of the exhaust chamber in a radial direction or an axial direction for discharge from the tool (air flows direction L, [0035-0038], fig. 1).
Su et al. teaches having at least one exhaust slot (36) is in a peripheral wall of a motor (3) guiding exhaust air from a discharge space (2311) into a exhaust chamber, (25 [0037-0040], figs. 1-8).
Given the teachings of Lehnert et al. to have exhaust air channels, an exhaust air outlet, discharge spaces, exhaust chambers and exhaust slots routing air radially and axially, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the exhaust air channels, discharge spaces, exhaust chambers and exhaust slots to guide 
Regarding claims 2-8 and 13, Lehnert et al. discloses the housing comprises a coupling interface, the coupling interface configured for joining a second housing to the housing wherein the housing comprises the motor chamber, the at least one exhaust slot, and the at least one exhaust air channel (drive system housing portion 26, motor housing portion 28 and handle housing portion 29 and throttle system 30, disposed in handle housing portion 29 and/or [0080], figs. 1-5 and 21-26) and housing comprises a protruded outer peripheral portion (auxiliary exhaust tubes 178 in sockets 180) the protruded outer peripheral portion of the housing having the exhaust chamber formed therein wherein the exhaust air outlet is formed as an opening (164/174 and/or exhaust channels 168, 170 or tubes 178 [0104-0105]) at a first end portion of the exhaust chamber, wherein a second end portion of the exhaust chamber, a first side portion of the exhaust chamber, and a second side portion of the exhaust chamber are closed so as to guide exhaust air toward the exhaust air outlet (figs. 3-4 
Regarding claims 9-10, Lehnert et al. discloses the at least one exhaust slot (164 or 172/174) comprises at least one circumferentially 

	
Claim(s) 14-23 is/are rejected under 35 U.S.C. 103 as obvious over Lehnert et al. (US 20140231111 A1) in view of Britz et al. (US 20070221392 A1) in view of Su et al. (US 20130298755 A1) and further in view of Mead et al. (US 5163519 A).
Regarding claims 11-12, 14, and 21-22, Lehnert et al. discloses a housing (12) for a pneumatic-powered tool, comprising: a motor chamber (82/28) defined in an inner portion of the housing; an exhaust chamber (bottom 164 and/or 174, figs. 3-4 and 18-26) defined at an outer peripheral portion of the unitary housing (figs. 3-4 and 18-26); 
at least one exhaust slot (164 or 172/174, figs. 25-26) guiding exhaust air circulating around the periphery of the motor assembly [0105], wherein the exhaust air discharged in a radial direction or an axial direction from a motor assembly (80) received in the motor chamber (82/28), from the motor chamber into the exhaust chamber (bottom 164 and/or 174, figs. 3-4 and 18-26); and an exhaust air outlet (164/174 and/or exhaust 
Lehnert et al. fails to explicitly disclose the house as being unitary wherein the housing is a single piece cast housing, and the motor chamber and the exhaust chamber are integrally formed in the housing wherein the housing comprises an externally threaded portion of the housing configured for threaded coupling to at least one other housing.
Britz et al. teaches a similar power tool (2) having an exhaust chamber (at ventilator 22 side of 26), discharge space (at ventilator 22 under or over percussion member 18), exhaust air channel (towards front of tool at  tool 10) and a exhaust slot (front portion of tool at 36) are guiding exhaust air out of the exhaust chamber in a radial direction or an axial direction for discharge from the tool (air flows direction L, [0035-0038], fig. 
Mead et al. teaches having a housing comprises an externally threaded portion (38/34/36) of a housing (16) configured for threaded coupling to at least one other housing (col. 4, lines 38-67-col. 5, lines 1-43, figs. 1-9).
 Given the teachings of Lehnert et al. to have an assembled housing with exhaust air channels, discharge spaces, exhaust chambers and exhaust slots routing air radially and axially, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the house as being unitary wherein the housing is a single piece cast housing, and the motor chamber and the exhaust chamber are integrally formed in the housing wherein the housing comprises an externally threaded portion of the housing configured for threaded coupling to at least one other housing for having adjustable housing length or for having secure attachments Mead et al. and or stronger housing as taught by Britz et al and since it has been held that the provision of adjustability, where needed, In re Stevens, 101 USPQ 284 (CCPA 1954) and it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993) or constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179.
Regarding claims 2-8, 13, 15-18, 20, and 23, Lehnert et al. discloses the housing comprises a coupling interface, the coupling interface configured for joining a second housing to the housing wherein the housing comprises the motor chamber, the at least one exhaust slot, and the at least one exhaust air channel (drive system housing portion 26, motor housing portion 28 and handle housing portion 29 and throttle system 30, disposed in handle housing portion 29 and/or [0080], figs. 1-5 and 21-26) and housing comprises a protruded outer peripheral portion (auxiliary exhaust tubes 178 in sockets 180) the protruded outer peripheral portion of the housing having the exhaust chamber formed therein wherein the exhaust air outlet is formed as an opening (164/174 and/or exhaust channels 168, 170 or tubes 178 [0104-0105]) at a first end portion of the exhaust chamber, wherein a second end portion of the exhaust chamber, a first side portion of the exhaust chamber, and a second side portion of the 

Regarding claims 9-10 and 19, Lehnert et al. discloses the at least one exhaust slot (164) comprises at least one circumferentially arranged opening (96/162) formed in a wall of the motor chamber wherein the discharge space extends around outer peripheral portions of the motor assembly (figs. 3-4 and 18-26).

Response to Arguments
Applicant’s arguments, see remarks, filed 02/08/2021, with respect to the rejection(s) of claim(s) 1-23 have been fully considered.  Since applicant amended the claims necessitating new grounds, in which applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely solely on all of the newly applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  After careful review Examiner contends that Lehnert et al. at least teaches having the guiding exhaust air out of the exhaust chamber via the motor sleeve 82 and chamber 28/164 in a variety of routes including circulating around the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-6pm, 8-10pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F LONG/Primary Examiner, Art Unit 3731